Citation Nr: 0121559	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  95-19 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased original rating for 
postoperative tarsal tunnel syndrome of the right foot, with 
neuropathy, evaluated as 20 percent disabling prior to 
October 18, 1994 and subsequent to December 1, 1994.

2.  Entitlement to an increased original rating for 
postoperative tarsal tunnel syndrome of the left foot, with 
neuropathy, evaluated as 30 percent disabling prior to 
October 18, 1994 and subsequent to December 1, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant served on active duty from October 1972 to 
December 1993.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  As noted below, the case was 
subsequently transferred to the RO in Louisville, Kentucky.

The Board remanded these issues in January 1998 for further 
development.  The Board also remanded the claim of 
entitlement to service connection for a total rating due to 
individual unemployability.  Pursuant to a February 2001 
rating decision, however, the RO granted service connection 
for a total rating due to individual unemployability.  
Therefore, having been granted by the RO, this issue is no 
longer on appeal before the Board.  The two issues listed on 
the title page of this action have returned for appellate 
action.

Subsequent to the Board's January 1998 REMAND, the case was 
transferred to the RO in Louisville, Kentucky.

During the pendency of the appeal in February 2001, the RO 
received a statement from the veteran regarding the RO's 
November 2000 decision with respect to issues unrelated to 
those listed on the title page of this action.  The RO 
notified the veteran of its November 2000 decision in 
December 2000.  With respect to the veteran's February 2001 
statement, the RO determined that, although the veteran 
appeared to disagree with the RO's November 2000 decision, 
the veteran's statement was too ambiguous to decipher which 
issues he was in disagreement.  Therefore, the RO wrote the 
veteran a letter in April 2001 asking him to clarify his 
February 2001 statement.  The RO informed the veteran that it 
considered his February 2001 written statement ambiguous as 
written and, therefore, it did not consider it a proper 
notice of disagreement.  In addition, the RO provided the 
veteran a VA Form 21-4138 to complete and submit in order to 
clarify his February 2001 statement.  Although the veteran 
did not respond to the RO's request, the veteran's 
representative submitted a VA Form 646 in July 2001 
indicating that the veteran only disagreed with the decision 
with respect to the original 20 percent evaluation assigned 
by the RO for the postoperative tarsal tunnel syndrome, with 
neuropathy, of the right foot.  Given that the veteran did 
not respond to the RO's April 2001 request to clarify his 
February 2001 statement, the Board finds that he has not 
filed a notice of disagreement with respect to the RO's 
November 2000 decision concerning issues other than those 
listed on the title page of this action.  Therefore, a remand 
pursuant to the decision by the United States Court of 
Appeals for Veterans Claims (Court) in Manlincon v. West, 12 
Vet. App. 238 (1999) is not warranted.


FINDINGS OF FACT

1.  The veteran's original rating does not warrant the 
application of staged ratings.

2.  The veteran's postoperative right tarsal tunnel syndrome, 
with neuropathy, is productive of severe impairment, but no 
more.

3.  The veteran's postoperative left tarsal tunnel syndrome, 
with neuropathy, is productive of severe impairment, but no 
more.


CONCLUSIONS OF LAW

1.  The veteran's postoperative tarsal tunnel syndrome of the 
right foot, with neuropathy, is 30 percent disabling under 
applicable schedular criteria in effect both prior to October 
18, 1994 and subsequent to December 1, 1994.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 
5284, 8520 (2000).

2.  The criteria for an evaluation in excess of 30 percent 
for postoperative tarsal tunnel syndrome of the left foot, 
with neuropathy, prior to October 18, 1994 and subsequent to 
December 1, 1994 have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5284, 
8520 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans' 
Claims Assistance Act of 2000, (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of the VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 112 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that the VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. VCAA.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Among the changes in the law brought about by the VCAA, VA 
has a heightened duty to assist the veteran in developing 
evidence in support of a claim for an original rating in 
excess of that assigned.  Such assistance includes 
identifying and obtaining evidence relevant to the claim, and 
affording the veteran a VA rating examination unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the veteran's claim.  See VCAA.

The Board has reviewed the veteran's claim in light of the 
new VCAA, and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claim was filed, a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claims on appeal, and the RO's statement and 
supplemental statement of the case clarified what evidence 
would be required to establish a compensable evaluation for 
the veteran's service-connected postoperative bilateral 
tarsal tunnel syndrome with neuropathy.  The veteran 
responded to the RO's communications with additional evidence 
and argument, curing (or rendering harmless) the RO's earlier 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VA O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 
(1992)) ("if the appellant has raised an argument or asserted 
the applicability of a law or [Court] analysis, it is 
unlikely that the appellant could be prejudiced if the Board 
proceeds to decision on the matter raised").  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See VCAA.  This obligation was satisfied by the VA 
examinations requested and accomplished in connection with 
this claim.  The Board is satisfied that all relevant facts 
have been properly and sufficiently developed, and that the 
veteran will not be prejudiced by proceeding to a decision on 
the basis of the evidence currently of record.

The veteran asserts that ratings in excess of those already 
assigned are warranted for his postoperative bilateral tarsal 
tunnel syndrome with neuropathy.  In such cases, VA has a 
duty to assist the veteran in developing facts that are 
pertinent to those claims.  See generally, VCAA.  As noted 
above, the Board finds that all relevant facts have been 
properly developed, and that all relevant evidence necessary 
for an equitable resolution of the issue on appeal has been 
identified and obtained by the RO.  The evidence includes the 
veteran's service medical records, reports of VA rating 
examinations and outpatient treatment records, private 
medical records, and personal statements and evidence 
submitted by the veteran in support of his claim.  The Board 
is not aware of any additional relevant evidence that is 
available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See VCAA.

The veteran is appealing the original disability rating 
assigned following an award of service connection.  Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  In such a case as 
this it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2000). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records pertaining to the service-connected 
disabilities at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Also, evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  For rating 
purposes, the evaluation of the same disability under various 
diagnoses is to be avoided.  Disability from injuries to the 
muscles, nerves, and joints of an extremity may overlap to a 
great extent, so that special rules are included in the 
appropriate bodily system for their evaluation.  38 C.F.R. 
§ 4.14.  As a result, given that the same rating criteria are 
applied for the veteran's diagnosed postoperative bilateral 
tarsal tunnel syndrome with neuropathy, and they overlap to a 
great extent, the Board will rate the impairment of the right 
foot as one disorder, and left foot as one disorder.  
38 C.F.R. § 4.14.

The RO evaluated the veteran's bilateral postoperative tarsal 
tunnel syndrome with neuropathy under 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5284 and 4.124a, Diagnostic Code 8520 
(Sciatic nerve).  Under Diagnostic Code 5284, a 20 percent 
evaluation requires a moderately severe injury and a 30 
percent evaluation requires a severe foot injury.  A 
disability rating in excess of 30 percent requires evidence 
that shows loss of use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Loss of use of a foot will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation at the 
site of the election below the knee with use of a suitable 
prosthesis; the determination will be made on the basis of 
the actual remaining function, whether the acts of balance, 
propulsion, etc. could be accomplished equally well with an 
amputation stump and prosthesis.  38 C.F.R. §§ 3.350, 4.63 
(2000).
 
Under § 4.124a, Diagnostic Code 8520, a 40 percent evaluation 
is warranted for moderately severe incomplete paralysis and a 
20 percent evaluation is warranted for moderate incomplete 
paralysis. 

Factual background

The veteran's service medical records indicate that he 
experienced bilateral foot trouble manifested by plantar 
fasciitis and calluses.  In January 1989, he underwent 
surgery on his left foot.  The appellant submitted his 
original application for service-connected compensation in 
September 1992, prior to his separation from active service.  
He submitted service medical records, including a report of 
Medical Board proceedings dated in February 1993 (the Board 
notes that page 6 of this Medical Board report is not 
associated with the claims file).  The report documented the 
appellant's history of burning pain, tingling, and crawling 
sensations in both of his lower extremities and his back.  In 
April 1993, a Physical Evaluation Board placed the appellant 
on the Temporary Disability Retired List (TDRL).  The 
appellant submitted documentation showing that he was 
separated from active service in December 1993.

The service medical records show that in November 1995, the 
appellant was removed from the TDRL and permanently retired.  
Among his "unfitting conditions" was chronic pain syndrome. 

According to a March 1994 VA general examination report, the 
veteran complained of constant foot pain with cramps, 
numbness, and sensitivity to outside pressure.  He added that 
walking increased his foot pain.  The veteran reported that 
he had had surgery on his left foot in which the ankle was 
defused in order to relieve pressure on his calluses.  He 
claimed that surgery helped his left ankle but not his foot.  
He indicated that, up to that point in time, he had not had 
surgery on his right lower extremity.  The veteran emphasized 
that his major problem was with his feet.

Physical examination revealed normal carriage and posture; 
his gait was antalgic.  The examiner observed that the 
veteran appeared to limp on his right leg when he first 
entered the room, but later appeared to limping on the left.  
The veteran wore no prosthetic device and he dressed and 
undressed with ease and he climbed on and off the table 
easily.  There was a well-healed four-inch fish shaped scar 
beneath the left medial malleolus.  Examination of the lower 
extremities showed no evidence of muscle loss, but the 
veteran claimed that just touching the skin over the lower 
extremities caused some pain particularly in the tops and 
bottoms of the feet.  Examination of the feet revealed 
evidence of calluses on the inner and plantar aspect of both 
great toes as well as a callus measuring one centimeter in 
diameter over the metatarsal heads of the first and fifth 
metatarsal of the left foot and over the head of the fifth 
metatarsal on the right foot.  The larger and painful 
calluses were those on the left foot.  He also had some 
thickened skin over both heels.  He was able to dorsiflex 
both ankles 50 degrees and plantar flex both ankles 45 
degrees.  He could invert the right ankle and the left ankle 
20 degrees and evert both 10 degrees.  There appeared to be 
no ankylosis of either ankle.  The deep reflexes were normal 
and the sensation to pin prick in both lower extremities was 
normal.  An x-ray study of the feet revealed a small 
calcified spur of the right foot.  The diagnosis was 
callosities of both feet, left greater than right and status 
post reconstructive surgery of the left ankle with no 
functional disability.  

According to a June 1994 VA outpatient record, the veteran 
complained of low back pain that radiated down his legs to 
his ankles.

An October 18, 1994 VA treatment report shows complaints of 
painful feet secondary to calluses.  The veteran underwent 
bilateral foot surgery to correct underlying bony 
abnormalities, to prevent further callus formations.  The 
examiner noted that the veteran was a truck driver and his 
foot problems limited his ability to work.  The veteran 
underwent bilateral ankle fusion.

In April 1995, the RO assigned a temporary total rating 
pursuant to 38 C.F.R. § 4.30 from October 18, 1994 to 
December 1, 1994, for convalescence due to the ankle surgery.  

According to a May 1995 general musculoskeletal examination 
report S.M.S, M.D. (Dr. S.), concluded that the veteran could 
perform at a medium physical demand work level.  The Board 
notes that, although Dr. S. based his decision on the 
veteran's overall physical condition, Dr. S. made no specific 
finding with respect to the veteran's feet influencing the 
veteran's employability.  

According to an October 1995 treatment note, S.F., M.D. (Dr. 
F.) noted that the veteran had symptoms of sciatica, without 
any major neurologic deficit.  Dr. F. recommended a selective 
nerve root block, plus an epidural steroid to if he could 
deduce the cause of the veteran's pain.  Dr. F. later noted 
in a December 1996 treatment note that the veteran's EMG was 
normal.  Nevertheless, after exercising against gravity, the 
ankle reflex continued to be down but not absent on the left 
and there was light weakness of eversion with S1 changes from 
a sensory standpoint.  Dr. F. thought that the veteran had 
sciatica and he recommended a diskectomy at L5-S1 with a 
foraminotomy of the S1 nerve root on the left.  

In November 1995, the veteran appeared before a hearing 
officer at the RO.  His primary testimony with respect to his 
feet and ankles begins on page 14 of the transcript.  The 
veteran reported that he underwent surgery in order to fuse 
both ankles.  He experienced calluses of the feet and the 
surgery was to prevent further calluses from developing.  The 
veteran felt that his right foot was in worse condition than 
his left.  He described his feet as painful, and added that 
he could not walk well as a result.  He testified that he 
visited a pain clinic and received epidural shots for pain 
relief.  The veteran propounded that the pain below his waist 
was so severe, he asked his doctors to cut the nerves to his 
lower extremities, which they declined to do.  He indicated 
that he was collecting workman's compensation benefits 
because he could no longer work as a Truck driver.  He 
maintained that his right foot and low back caused him the 
most trouble because once he started to walk he would limp 
and the limp would aggravate his low back disorder.  He 
explained that his right foot would drag and that he could 
not step on it.  He tried to avoid unnecessary walking.

According to a January 1996 opinion, D.M.V., M.D. (Dr. V.) 
noted that the veteran had sciatica due to low back problems, 
but otherwise did not discuss the veteran's ankles or feet.  
Dr. V. indicated that surgery on the veteran's back to 
relieve the pain was not necessary.  

According to a February 1996 record, Dr. F. noted that the 
veteran obtained a second opinion.  The other doctor opined 
that surgery would not help the veteran's situation.  
Therefore, Dr. F. agreed to go ahead with a myelogram/CT to 
see if there was nerve root compression.  The resulting 
impression from the February 1996 myelogram/CT was a normal 
lumbar myelogram with no evidence of a focal disc protrusion, 
nerve root compression or other significant abnormality, 
other than degenerative changes at L5-S1.  Dr. F. noted in 
March 1996 that the February 1996 myelogram/CT confirmed that 
fact that there was no surgical indication and that there was 
no nerve root compression.  

On physical examination in March 1996, the VA physician noted 
that the veteran entered the room in no acute distress, 
although he was limping slightly on his left foot.  The 
veteran undressed and dressed with ease and climbed on and 
off the table easily.  He had a well-healed nontender 1.25-
inch scar over the dorsal lateral surface of the right fifth 
toe.  There was a 4.5-inch crescent shaped scar on the inner 
aspect of the left foot behind and below the medial 
malleolus.  There was a well-healed nontender .75 inch scar 
over the distal portion of the fifth metatarsal bone of the 
left foot.  The veteran stood on each foot normally, but 
claimed that he could not squat and rise.  He was able to 
walk on his toes and heels, but hesitantly.  There was no 
obvious evidence of muscle atrophy in either of the lower 
extremities.

Examination of the ankles revealed that both measured 9 
inches in circumference just above the malleoli and he was 
able to dorsiflex the right ankle to 20 degrees and the left 
to 30 degrees; plantar flex the right ankle to 30 degrees and 
the left to 40 degrees; invert the right ankle to 15 degrees 
and the left to 20 degrees; and evert the right ankle to 15 
degrees and the left to 20 degrees.  Examination of the feet 
revealed a .5x.5x.25 inch horny slightly tender corn noted on 
the skin of the distal end of the right fifth metatarsal bone 
on the lateral surface.  There were also two calluses 
measuring .5x.5 centimeters on the left foot, namely on the 
ball of the foot at the distal end of the first and fifth 
metatarsal bone.  These areas were slightly tender.  X-ray 
studies of the feet revealed irregularities of the distal 
shaft of the heads of the fifth metatarsals bilaterally, with 
mild degenerative joint disease.  The relevant diagnoses were 
history of bilateral plantar fasciitis; status post 
reconstructive surgery of the fifth metatarsal bilaterally 
with associated mild degenerative joint disease; history of 
right tarsal tunnel syndrome with limited ankle motion; corns 
on the right foot over the distal and lateral surface of the 
right fifth metatarsal; and mild callosities of the left 
foot.

In September 1996, the veteran underwent a VA neurologic 
examination.  According to the report, the veteran complained 
of burning on the bottom of his feet.  On examination, the 
reflexes were 2+ in the ankles, he had a negative Babinski 
and Hoffmann's test and his gait was within normal limits.  
It was the examiner's impression that the veteran did not 
have signs of lumbar radiculopathy or mechanical pain and or 
signs consistent with tarsal tunnel syndrome.  The veteran 
had normal strength, sensation and reflexes in his lower 
extremities.  

VA examined the veteran's feet in March 1999.  The veteran 
complained of worsening pain in the right ankle.  The 
neurologic examination revealed that the power was 5/5 
throughout including the right ankle.  Inversion was 5/5, 
plantar flexion was 5/5, dorsiflexion 5/5, and eversion 4+/5.  
Adventitious movement was noted along with good coordination 
and normal gait.  The reflexes were 2+ in the ankle and the 
Babinski sign was down going.  Sensory decreased pinprick 
peripherally.  Soft touch, vibration, and position normal.  
The examiner's impression was the veteran had a history of 
bilateral burning feet and shooting pain through both legs 
for the last ten years.  His complaints could be secondary 
from degenerative changes and the narrowing he had through 
the spinal cord, which was confirmed by MRI.  As an addendum, 
the examiner noted that during the examination, the veteran 
did not exhibit any foot drop and his nerve conduction tests 
revealed very mild bilateral peripheral neuropathy.  

VA examined the veteran again in June 1999.  The veteran 
ambulated with a slightly antalgic gait favoring the left.  
During ambulation, there was out toeing of 10 degrees on the 
right and 20 degrees on the left.  The veteran's shoe wear 
pattern revealed excessive wear over the posterior heel and 
over the medial aspect of the ball of the left shoe 
suggestive of moderate to severe hyperpronation of the left 
foot.  On examination, his feet were somewhat hyperemic 
without any noticeable edema.  The skin of his feet was dry 
and flaky.  There were calluses on the plantar surfaces of 
both feet over the MTP joints of the fifth toes. There was a 
callus on the plantar surface of the left foot over the MTP 
joint of the first toe.  There was a callus on the lateral 
aspect of the first toe of the right foot.  Movement of the 
toes did not produce any discomfort at present.  He had 1+ 
dorsalis pedis pulsis present bilaterally and 1+ palpable 
posterior tibial pulse in the right foot.  There was no 
palpable posterior tibial pulse in the left foot.  There was 
good capillary filling of the nail beds.  There was 2-3+ 
tenderness to deep palpation over the inferior calcaneus and 
d over the metatarsal heads of both feet.  The range of 
motion of his ankles was plantar flexion to 40 degrees on the 
left and 35 degrees on the right, dorsiflexion to 15 degrees 
on the left and 20 degrees on the right, eversion to 10 
degrees bilaterally, inversion to 25 degrees on the left and 
20 degrees on the right.  Radiographs of the feet revealed 
healed fractures of the distal right metatarsal with some 
mild deformity of the distal left fifth metatarsal head.  
There were no other significant findings on either foot.  
Radiographs of the ankles revealed no significant osseous or 
articular abnormality.  The soft tissues were unremarkable.  
The examiner diagnosed bilateral plantar fasciitis and 
deformity of both fifth metatarsal heads.

Analysis

Based on a thorough review of the foregoing evidence the 
Board finds that entitlement to a 30 percent original rating 
for postoperative tarsal tunnel syndrome of the right foot, 
with neuropathy, prior to October 18, 1994, and subsequent to 
December 1, 1994, is warranted under either the old or the 
revised Diagnostic Code 5284 criteria for severe impairment.  
The evidence supports a finding of severe right foot 
impairment for the following reasons.  First, the veteran's 
service medical records indicate that the veteran has 
experienced severe impairment of his right foot since his 
discharge from service.  For example, according to various 
service podiatry clinic records from 1988 through 1993, the 
veteran experienced painful calluses of the right foot.  As a 
result, he underwent procedures to have them removed.  
Furthermore, according to the February 1993 Medical Board 
report, the Medical Board examiners noted a history of right 
foot pain.  Although the February 1993 Medical Board did not 
base its decision to place the veteran on the Temporary 
Disability Retired List (TDRL) solely on the veteran's right 
foot impairment, nevertheless, it was clearly a factor.  
Therefore, upon discharge from service, the Board finds that 
the veteran's right foot was severely impaired.  Diagnostic 
Code 5284. 

Second, the post-service medical evidence also supports a 30 
percent rating for the veteran's right foot.  For example, 
the March 1994 VA examiner diagnosed the veteran with 
callosities of both feet, left greater than right.  
Furthermore, VA outpatient records indicate that the 
veteran's right foot disorder required surgery in October 
1994 to relieve the pain that he experienced.  Thus, given 
that the veteran continued to experience right foot 
impairment that ultimately required surgery, the Board finds 
that a 30 percent rating for severe impairment is warranted 
prior to October 18, 1994. 

The Board finds that the medical evidence after December 1, 
1994 also supports a 30 percent rating for severe impairment.  
For example, as noted in the medical evidence above, the 
veteran continued to experience severe pain associated with 
his right foot after his surgery, which impaired his ability 
to ambulate.  The Board finds that the evidence of record 
more closely approximates the criteria for a 30 percent 
rating under Diagnostic Code 5284 for severe impairment of 
the right foot prior to October 18, 1994 and subsequent to 
December 1, 1994.

The Board finds, however, that a rating in excess of 30 
percent for either the veteran's postoperative right or left 
tarsal tunnel syndrome with neuropathy disorders is not 
warranted for the following reasons.  First, 30 percent is 
the maximum rating available under Diagnostic Code 5284.  
Therefore, a higher rating is not warranted under this 
diagnostic code.  Second, there is no evidence of loss of use 
of either the veteran's left or right foot.  

Third, under § 4.124a, Diagnostic Code 8520 (2000), there is 
no evidence prior to October 18, 1994 or after December 1, 
1994 of moderately severe incomplete paralysis of the sciatic 
nerve affecting either the right or left foot, to include 
foot drop.  For example, although the evidence of record 
indicates that the veteran has some neurologic pathology 
affecting his feet, nevertheless, it is not described in 
terms of moderate incomplete paralysis of the sciatic nerve 
affecting either the right or left foot. The evidence of 
record fails to support a rating in excess of 30 percent for 
the veteran's bilateral tarsal tunnel syndrome with 
neuropathy.  The March 1999 VA neurologic examiner noted that 
the veteran did not exhibit any foot drop and his nerve 
conduction tests revealed very mild bilateral peripheral 
neuropathy.  The Board finds that, without evidence of 
moderately severe incomplete paralysis of the sciatic nerve 
affecting either the right or left foot, respective 
disability ratings in excess of 30 percent for the left or 
right foot is not warranted.  Diagnostic Codes 5284, 8520.


The Board has also considered the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2000).  This regulation is for application in exceptional 
cases where the schedular evaluations are found to be 
adequate.  The governing norm is a "finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalizations as to 
render impractical the application of the regular schedular 
standards".

Although the veteran underwent surgery in October 1994, there 
is no indication in the record that the veteran's right or 
left tarsal tunnel syndrome with neuropathy has resulted in 
frequent hospitalization.  Additionally, marked interference 
with employment, i.e., which is beyond what is contemplated 
by the rating criteria, is also not shown with respect to 
only the veteran's bilateral foot disorder.  In this regard, 
while the veteran maintains that his disabilities interfered 
with his job as a truck driver, there is no evidence that he 
has been unable to work or missed prolonged periods of time 
specifically due to his service-connected foot disabilities.

Under these circumstances, the Board concludes that neither 
the veteran's statements nor the clinical evidence indicates 
that the veteran's bilateral postoperative tarsal tunnel 
syndrome, with neuropathy warrants the assignment of an 
extraschedular evaluation.

In making these determinations, the Board has considered the 
veteran's hearing testimony.  His testimony is considered 
credible insofar as he reported his subjective complaints and 
belief in the merits of his claims.  He is not competent, 
however, to provide a medical diagnosis.





	(CONTINUED ON NEXT PAGE)

ORDER

An increased original evaluation of 30 percent for severe 
tarsal tunnel syndrome of the right foot, with neuropathy, 
prior to October 18, 1994 and after December 1, 1994, is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits. 

An original evaluation in excess of 30 percent for tarsal 
tunnel syndrome of the left foot, with neuropathy, prior to 
October 18, 1994 and subsequent to December 1, 1994, is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

